FILED

UNITED STATES DISTRICT COURT JUN 16 2020
EASTERN DISTRICT OF TENNESSEE Clerk, U. S. District Court
, U.S. District Cou
AT KNOXVILLE Eastern District of Tennessee
At Knoxville

UNITED STATES OF AMERICA

Case No._3:90-CR- 494
judges_ Vavlav | Cuytov1

V.

WILLIAM EARL HARDY

 

INDICTMENT
The Grand Jury charges that, on or about April 6, 2020, in Knox County, in the Eastern
District of Tennessee, the defendant, WILLIAM EARL HARDY, did knowingly escape from
custody in the Midway Rehabilitation Center, an institution and facility in which he was lawfully
confined at the direction of the Attorney General by virtue of a judgment and commitment of the
United States District Court for the Middle District of Florida upon conviction for Possession of
a Firearm by Felon in violation of 18 U.S.C. § 922(g); in violation of Title 18, United States
Code, Sections 751(a) and 4082.
A TRUE BILL: rl

SIGNATURE REDACTED

GRAND JURY (@REPERSON

~

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

mg 7 AO
Casey T. Arrowood
Assistant United States Attorney

 

Case 3:20-cr-00049-TAV-HBG Document 12 Filed 06/16/20 Page 1of1 PagelD #: 67
